WHEREAS, a proceeding was conducted by the Kansas Board for Discipline of Attorneys (the Board) to inquire into a complaint by the Disciplinary Administrator of alleged professional misconduct by Robert H. Thornburgh, and
WHEREAS, after a full hearing as to such complaint, the Board found that Robert H. Thornburgh pled guilty on June 24,1980, in the United States District Court for the District of Kansas, to one count of failing to file a federal income tax return in violation of 26 U.S.C. § 7203 and that such failure constituted misconduct requiring the imposition of discipline under the provisions of DR 1-102(A) of the Code of Professional Responsibility (225 Kan. xciii), and
WHEREAS, the Board has made a written recommendation to this Court that Robert H. Thornburgh be disciplined by “Public Censure” as provided by Rule 203(a)(3), (225 Kan. lxxxi), and
WHEREAS, a copy of the report, findings and recommendations of the Board was mailed to Robert H. Thornburgh on February 3, 1981, along with a citation directing Robert H. Thornburgh to file with the Court his exceptions to the report or a statement that he did not wish to file exceptions to the report, and
WHEREAS, no response was filed by Robert H. Thornburgh and he was thereafter notified to appear before this Court on May 8, 1981, for the imposition of discipline, and
WHEREAS, on the 8th day of May, 1981, a hearing was held before this Court and the said Robert H. Thornburgh appeared personally and addressed the Court regarding the discipline to be imposed, and Roger N. Walter, disciplinary counsel, appeared for the State of Kansas, and
WHEREAS, upon consideration of the record and the statement of Robert H. Thornburgh, and being fully advised in the *564premises, the Court accepts the report, findings and recommendations of the Board;
By Order of the Court, dated this 20th day of May, 1981.
NOW, THEREFORE, IT IS CONSIDERED, ORDERED AND ADJUDGED by the Court that Robert H. Thornburgh be and he is hereby disciplined by public censure.
IT IS FURTHER ORDERED that Robert H. Thornburgh pay the costs of this proceeding.
IT IS FURTHER ORDERED that this Order of Public Censure be published in the official Kansas Reports.